
	
		II
		112th CONGRESS
		2d Session
		S. 2850
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2012
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on ceramic bases designed
		  for high intensity discharge (HID) lamps, with metal locking pins to allow
		  passage of an electrical current. 
	
	
		1.Ceramic bases designed for
			 high intensity discharge (HID) lamps, with metal locking pins to allow passage
			 of an electrical current
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Ceramic bases designed for high intensity discharge (HID)
						lamps, with metal locking pins to allow passage of an electrical current
						(provided for in subheading 8536.61.00)FreeNo
						changeNo changeOn or before
						12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
